Title: To John Adams from Perez Morton, 23 February 1791
From: Morton, Perez
To: Adams, John



Sir
Boston Feby 23d 1791

At the request of Miss Hannah Adams, I enclose & forward to you her Request to honor a publication, she intends making to the World, with Your Patronage by fixing your Name to it in a dedicatory Address—this is forwarded for your perusal.—The Merits of the Work I am totally a Stranger to having never perused but being informed it is a correction, enlargement, and amendment of a former Work of hers on the same Subject, I have very little doubt, but that she will do herself great Credit by the Performance, and that while your Name may add Lustre to the Authors, it will receive no diminution of its own by this Indulgence—She wishes, should you accept the Dedication—you would be pleased to furnish her with the various literary Titles you sustain, and your Sentiments on the Propriety of adding any other title to your political Character than that of “Pres “Vice-President of the United States”
Your obliging Attention to Miss /  Adams’s request will confer /  an honor on Your most /  Obedt & very hul Servt

Perez Morton